internal_revenue_service index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-106319-99 date date distributing controlled subsidiary subsidiary shareholder a shareholder b a b c q p x y plr-106319-99 key_employee date dear this is in response to your request dated date for a supplemental ruling to plr prior letter_ruling issued by our office on date specifically you requested that certain factual changes to the prior letter_ruling have no effect on the rulings granted in the prior letter_ruling additional information regarding this request has been received in a letter dated date in the prior letter_ruling distributing proposed to transfer certain assets to controlled and then to spin-off controlled pro_rata to its shareholders the business_purpose for the transaction was to enable key_employee to acquire a significant interest in controlled through the purchase of shares of controlled class b common_stock which will be authorized following the spin-off the transaction has not yet been consummated distributing now proposes to effect the transaction described in the prior letter_ruling subject_to the changes described below the following factual changes are hereby made to the prior letter_ruling key_employee will acquire on a diluted basis controlled class b common_stock reflecting q of the voting power of controlled of the outstanding distributing common_stock is owned by shareholder a an additional of the stock is owned by shareholder b at the time of the distribution distributing will have a shares of stock outstanding and controlled will have b shares of stock outstanding so that in the pro_rata distribution of controlled each holder of a distributing share will receive approximately c shares of controlled class a stock for each share of distributing stock held as soon as is practicable and within one year key_employee will purchase x shares of class b common_stock from controlled representing p of the total value of the shares and q of the total vote key_employee will pay y a price based upon a formula believed by the company to represent the value of the shares key_employee will issue a note to distributing in the amount of y this note will have a ten-year term and provide for equal monthly payments of principal with interest pincite days libor additionally controlled and key_employee have agreed to arrange an option with terms satisfactory to both parties to enable key_employee to acquire additional class a stock representing plr-106319-99 p of the value of controlled to be exercisable within one year of the initial purchase of the class b stock on date subsidiary a subsidiary of distributing sold part of its assets but retained of its historical assets on that same date subsidiary also a subsidiary of distributing sold part of its assets but retained of its historical assets the taxpayer has provided updated financial information which indicates that the businesses conducted by subsidiary and subsidiary following the sale of assets have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years based solely on the information submitted and the representations made we rule that the changes discussed above have no effect on the rulings provided in the prior letter_ruling and the rulings remain in full force and effect no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent this letter supplements the prior letter_ruling a copy of this letter and the prior letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by_____________________________ christopher w schoen assistant to the chief cc dom corp
